Exhibit 10.20

SENIOR EXECUTIVE OPTION AGREEMENT

Optionee:                                

This Option and any securities issued upon exercise of this Option are subject
to restrictions on voting and transfer and requirements of sale and other
provisions as set forth in the Stockholders Agreement, dated as of July 29,
2008, among CC Media Holdings, Inc., BT Triple Crown Merger Co., Inc.
(“MergerSub”), Clear Channel Capital IV, LLC, Clear Channel Capital V, L.P.,
Mark P. Mays, L. Lowry Mays, Randall T. Mays, and other stockholders of CC Media
Holdings, Inc. who from time to time may become a party thereto, as amended from
time to time (the “Stockholders Agreement”), and the Side Letter Agreement,
dated as of July 29, 2008, among CC Media Holdings, Inc., MergerSub, Clear
Channel Capital IV, LLC, Clear Channel Capital V, L.P., Mark P. Mays, L. Lowry
Mays and Randall T. Mays (“Side Letter Agreement,” together with the
Stockholders Agreement, the “Equity Agreements”). This Option and any securities
delivered hereunder constitute Executive Shares as defined in the Stockholders
Agreement.

CC MEDIA HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This stock option (the “Agreement”) is granted by CC Media Holdings, Inc., a
Delaware corporation (the “Company”), to the Optionee, pursuant to the Company’s
2008 Executive Incentive Plan (as amended from time to time, the “Plan”). For
the purpose of this Agreement, the “Grant Date” shall mean July 30, 2008.

1. Grant of Option. The Agreement evidences the grant by the Company on the
Grant Date to the Optionee of an option to purchase, in whole or in part, on the
terms provided herein and in the Plan, shares of Class A Common Stock of the
Company, par value $.001 per share (the “Shares”), as set forth below:

 

  (a) 1,041,667 Shares at $36.00 per Share (the “Tranche 1 Options”);

 

  (b) 520,833 Shares at $36.00 per Share (the “Tranche 2 Options”); and

 

  (c) 520,833 Shares at $36.00 per Share (the “Tranche 3 Options”).

The Option evidenced by this Agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2. Vesting.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Optionee or by his or her executor or administrator or by the Person or Persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan. In addition to

 

1



--------------------------------------------------------------------------------

the methods of payment otherwise permitted by the Plan, the Administrator shall,
at the election of the Optionee, hold back Shares from the Option having a Fair
Market Value equal to the exercise price in payment of the Option exercise
price. The latest date on which this Option may be exercised (the “Final
Exercise Date”) is the date which is the tenth anniversary of the Grant Date,
subject to earlier termination in accordance with the terms and provisions of
the Plan and this Agreement. Notwithstanding the foregoing, and subject to the
provisions of Section 2(b) above, the following rules will apply if the
Optionee’s Employment terminates: automatically and immediately upon the
termination of Employment, this Option will cease to be exercisable and will
terminate, except that:

(a) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of a termination by the Company without Cause, the
Optionee’s Retirement, or a resignation by the Optionee for Good Reason, to the
extent then vested and exercisable, will remain exercisable for the shorter of
(i) a period of 180 days or (ii) the period ending on the Final Exercise Date,
and will thereupon terminate;

(b) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to a termination of the Optionee’s
Employment by reason of a resignation by the Optionee without Good Reason, to
the extent then vested and exercisable, will remain exercisable for the shorter
of (i) a period of 90 days or (ii) the period ending on the Final Exercise Date,
and will thereupon terminate;

(c) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the termination of the Optionee’s
Employment by reason of death or Disability, to the extent then vested and
exercisable, will remain exercisable for the shorter of (i) the one year period
ending with the first anniversary of the Optionee’s death or Disability, as the
case may be, or (ii) the period ending on the Final Exercise Date, and will
thereupon terminate; and

(d) any portion of this Option held by the Optionee or the Optionee’s permitted
transferees, if any, immediately prior to the termination of the Optionee’s
Employment will immediately terminate upon such termination if such termination
of Employment has resulted in connection with an act or failure to act
constituting Cause.

4. Corporate Transaction. In the event of a Corporate Transaction in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Optionee shall be entitled to
receive, in consideration for any portion of the Award then outstanding, such
payment (a “cash-out”), equal to the excess, if any, of (A) the price paid in
such Corporate Transaction for one Share times the number of Shares subject to
the Award, over (B) the aggregate exercise price, if any, under the Award, in
each case on such payment terms (which shall be the same as the terms of payment
to holders of Stock) and other terms, and subject to such conditions, as are
consistent with those applied to the consideration received by holders of Stock
in the transaction, as the Administrator reasonably and in good faith
determines.

 

2



--------------------------------------------------------------------------------

5. Other Agreements. Optionee acknowledges and agrees that the shares received
upon exercise of this Option shall be subject to the Equity Agreements and the
transfer and other restrictions, rights, and obligations set forth therein.

6. Withholding. No Shares will be transferred pursuant to the exercise of this
Option unless and until the person exercising this Option shall have remitted to
the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or shall have made other arrangements satisfactory
to the Company with respect to such taxes. The Administrator shall, at the
election of the Optionee, hold back Shares from the Option or permit an Optionee
to tender previously owned shares of Stock in satisfaction of tax withholding
requirements (but not in excess of the applicable minimum statutory withholding
rate).

7. Nontransferability of Option. This Option is not transferable by the Optionee
other than by will or the applicable laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee.

8. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Optionee at any time,
or affect any right of such Optionee to terminate his or her Employment at any
time.

9. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Optionee. By exercising all or any part of this Option, the Optionee
agrees to be bound by the terms of the Plan and this Option. In the event of any
conflict between the terms of this Option and the Plan, the terms of this Option
shall control. Notwithstanding anything set forth in the Plan to the contrary,
however, in the event of the payment of any extraordinary cash dividend on
Shares (a “Special Dividend Payment”), the Optionee shall be entitled to receive
(i) a payment in an amount equal to the cash dividends the Optionee would have
received (a “Dividend Equivalent Payment”), if the Optionee held as a
stockholder the same number of Shares, as are, as of the date of such Special
Dividend Payment, subject to any vested Options hereunder, which payment shall
be made at the same time as such Special Dividend Payments are made; (ii) with
respect to any Shares subject to any unvested Options on the date of such
Special Dividend Payment, a Dividend Equivalent Payment on such Shares, to be
paid at such time(s) as such Optionee becomes vested in such Options. For the
avoidance of doubt, in the event of any such payments, no reduction in exercise
price or similar adjustment shall be made under Section 7(b)(1) or (2) of the
Plan. Notwithstanding Section 9 of the Plan, the Administrator shall not, in
order to avoid liability accounting as provided therein, revoke or reduce the
amount of any Award, but may impose reasonable terms and conditions on the
exercise of put rights, call rights and other transactions as may be reasonably
necessary to avoid the treatment of the grant as a liability award under FASB.
Notwithstanding Section 9 of the Plan, the Administrator shall not, without the
Optionee’s consent, alter the terms of the Plan or this Agreement so as to
adversely affect the Optionee’s rights under this Agreement.

10. Definitions. The initially capitalized terms Optionee shall have the meaning
set forth on the first page of this Agreement; initially capitalized terms not
otherwise defined herein

 

3



--------------------------------------------------------------------------------

shall have the meaning provided in the Plan, and to the extent not otherwise
defined in the Plan, then as defined in the Equity Agreements. The following
terms shall have the meanings set forth below:

“Change of Control” has the meaning set forth in the Stockholders Agreement.

“Cause” has the meaning set forth in the Employment Agreement.

“Disability” has the meaning set forth in the Employment Agreement.

“Employment” for purposes of this Agreement only, means employment on a
continuous and substantially full-time basis (exclusive only of vacation and
other approved absences) and excludes any period of employment during which
services are performed on an intermittent or mutually agreed basis in a
consulting capacity.

“Employment Agreement” shall mean the employment agreement entered into between
the Company, BT Triple Crown Merger Co., Inc., and the Optionee dated as of
July 28, 2008.

“Good Reason” has the meaning set forth in the Employment Agreement.

“Investor Shares” has the meaning set forth in the Stockholders Agreement and
shall include any stock, securities or other property or interests received by
the Investors in respect of Investor Shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital stock occurring after the date of issuance.

“Investors” has the meaning set forth in the Stockholders Agreement.

“Retirement” means an Optionee’s retirement from service with the Company on the
date that is the earlier of (i) after attaining 62 years of age or (ii) after
attaining 60 years of age and completing thirty-six (36) months of service
following consummation of the transactions contemplated by the Merger.

“Return to Investor” means the return to the Investors, measured in the
aggregate, on their cash investment to purchase Investor Shares, taking into
account the amount of all cash dividends and cash distributions to such
Investors in respect of their Investor Shares and all cash proceeds to such
Investors from the sale or other disposition of such Investor Shares.

“Stock” means the Class A Common Stock of the Company, par value $.001 per
share.

11. General. For purposes of this Option and any determinations to be made by
the Administrator or Compensation Committee, as the case may be, hereunder, the
determinations by the Administrator or Compensation Committee, as the case may
be, shall be binding upon the Optionee and any transferee.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

 

CC MEDIA HOLDINGS, INC. By:  

 

Name:   Andrew Levin Title:   Executive Vice President and Chief   Legal Officer

 

Dated: Acknowledged and Agreed

 

Name: Address of Principal Residence:

 

 